Citation Nr: 0906135	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss.

2.  Entitlement to service connection for a head condition to 
include headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right knee condition.

5.  Entitlement to service connection for a right knee 
condition.

6.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1944 to 
July 1946 and September 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In November 
2005, the RO denied service connection for osteoarthritis of 
the right knee and degenerative disc disease of the 
lumbosacral spine, finding that the Veteran had not submitted 
new and material evidence to reopen the claims.  The RO also 
denied an increased rating higher than 10 percent for 
bilateral hearing loss.  The RO confirmed this denial in July 
2006 and also denied service connection for PTSD.  The 
Veteran testified at a May 2008 RO hearing.  In January 2009, 
the Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  Transcripts of both 
hearings are of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased rating in excess of 
10 percent for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine and osteoarthritis of the right knee in November 2002.  
Although the Veteran appealed these decisions, he withdrew 
his appeal with respect to both claims in January 2005.  
Thus, the November 2002 decision is now final.

2.  With respect to the service connection claim for a right 
knee condition, evidence received since the last final 
November 2002 rating decision is not cumulative and raises a 
reasonable possibility of substantiating the claim.

3.  With respect to the service connection claim for a low 
back condition, evidence received since the final November 
2002 rating decision is cumulative and does not raise a 
reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence shows no relationship 
between the Veteran's present right knee condition and 
service. 

5.  The preponderance of the evidence shows no relationship 
between the Veteran's headaches and service.

6.  Resolving all doubt, the medical evidence shows a 
diagnosis of PTSD related to the Veteran's motor vehicle 
accident in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
November 2002 RO decision and the claim of entitlement to 
service connection for a right knee condition is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence has not been received since the 
November 2002 RO decision and the claim of entitlement to 
service connection for a low back condition is not reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).

3.  The criteria for service connection for a right knee 
condition are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2008).

4.  The criteria for service connection for a head condition 
to include headaches are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).

5.  The criteria for service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005 and June 2005.  Additional notice 
was provided in December 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  The March 2005 and June 2005 letters described the 
meaning of "new" and "material" evidence in order to 
reopen the claims including the reason for the previous 
denial and the information necessary to substantiate the 
underlying claims.  This is in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for the back, knee, and head 
condition are denied below.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, offered to assist 
the Veteran in obtaining evidence, and provided a VA 
examination addressing the etiology of the Veteran's 
headaches.  A VA medical examination was not provided with 
respect to the claim to reopen service connection for the 
back or the service connection claim for the right knee 
disability.  As discussed below, however, the Veteran did not 
submit new and material evidence to reopen his previously 
denied service connection claim for a low back condition.  
Also, the record shows no relationship between the present 
right knee disability and service.  Under these 
circumstances, VA's duty to assist does not require that the 
appellant be afforded a medical opinion.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by Veteran of a causal connection between the 
disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and material evidence for right knee and low back

The RO originally denied entitlement to service connection 
for degenerative disc disease of the lumbosacral spine and 
osteoarthritis of the right knee in November 2002 on the 
basis that there was no medical evidence relating these 
disabilities to service.  The Veteran was notified of this 
decision and filed a notice of disagreement and VA-Form 9.  
However, in January 2005, the Veteran withdrew his appeal 
with respect to all claims.  Thus, the November 2002 decision 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.160(d) (2008).

The Veteran filed claims to reopen entitlement to service 
connection for a right knee disability and lower back 
disability in February 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Right knee disability

The evidence considered since the last final RO decision in 
November 2002 includes a May 2005 buddy statement from a 
fellow serviceman who recalled that the Veteran fell upon 
disembarking from a truck; his knees buckled and he hit the 
street hard with one knee.  This was early in 1945.  This 
evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically the Veteran's in-service 
injury.  As noted, in determine whether evidence is new and 
material, the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Furthermore, the Veteran's fellow serviceman is competent to 
state that which he observed in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Therefore, the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

The Veteran's claim to reopen entitlement to service 
connection for a right knee disability based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Low back disability

Evidence of record at the time of the last final denial of 
service connection for degenerative disc disease of the 
lumbar spine included the Veteran's service treatment 
records, a September 2000 statement from a private physician, 
and VA examination reports dated in August 2002 and March 
2004. 

The Veteran asserted that he suffered a back injury in 
service when he was in an auto accident in October 1951.  The 
service treatment records show that the Veteran was in an 
automobile accident in October 1951 and was knocked 
unconscious.  On physical examination, he had a laceration 
over the back of the head but the rest of his physical 
examination was negative.  At discharge from service in July 
1951, the clinical evaluation of the spine was normal.  

After service, a September 2000 statement from a private 
physician noted that the Veteran's back had been bothering 
him for three weeks in the right lumbosacral area.  The 
impression was chronic lumbosacral degenerative disc disease.

An August 2002 VA examination report shows the Veteran 
reported he injured his low back when he fell back on 
something on a tank in service in 1951.  He stated that he 
had pain and swelling at the time of this injury.  X-ray 
examination revealed multilevel degenerative disc disease of 
the lumbosacral spine.  The impression was degenerative disc 
and joint disease of the lumbosacral spine.

A March 2004 VA examination report shows the Veteran reported 
that his lower back pain started in 1951 after he fell 
backwards landing on the track of a tank in service.  He 
stated that there were no fractures but that since that time 
he had lower back pain.  The diagnosis was lumbar 
degenerative disc disease.

Evidence considered since the last final rating decision in 
November 2002 includes hearing testimony submitted at a May 
2008 RO hearing and January 2009 Board hearing.  The Veteran 
testified in May 2008 that he injured his low back when he 
was in a tank outfit and hit his tailbone on something on the 
tank behind him.  He further testified in January 2009 that 
he injured his low back in service when he fell against 
another tank.

The evidence received since the last final RO decision is not 
new and material.  The Veteran essentially testified as to 
the same contentions he had made at the time of the last 
final denial regarding his in-service back injury.  Thus, his 
assertions are not new information.  The Veteran stated in 
the Board hearing that he had no further evidence to submit.  
Nothing submitted since the time of the last rating decision 
points to any material fact necessary to substantiate the 
claim, mainly that there is any evidence the Veteran's 
current low back disability is related to his report of an 
in-service back injury.  Therefore, none of the information 
submitted since the last final rating decision constitutes 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is not warranted. 38 
U.S.C.A. § 5108.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right knee condition

The Veteran contends that he injured his right knee in 
service when he fell in 1945 jumping down from a truck.  He 
submitted a buddy statement from a fellow serviceman in 
support of his claim.

The service treatment records are negative for any treatment 
for the right knee.  A July 1946 discharge examination report 
shows no musculoskeletal defects.  A July 1952 discharge 
clinical evaluation of the lower extremities also was normal 
except for slight thickening of subcutaneous tissue on the 
left tibia.  

Post-service medical records include an August 2000 private 
magnetic resonance imaging (MRI) report of the right knee 
showing joint effusion, osteoarthritic changes most 
pronounced in the medial joint compartment where there is a 
complex tear of the medial meniscus; and tear of the anterior 
cruciate probably complete proximally and likely to be 
chronic.  A September 2000 letter from a private physician 
notes that the Veteran was referred because of a painful 
right knee, which he had been bothered by for a while but had 
become a lot worse.  X-rays of the knee showed narrowing of 
the medial joint line but otherwise moderate arthritis in the 
knee.  The impression was arthritis of the right knee with a 
complex tear of the medial meniscus.  The Veteran underwent 
an arthroscopic partial medial and lateral meniscectomy of 
the right knee in October 2000.  He also was treated for 
fluid build-up in June 2001.

An August 2002 VA examination report shows osteoarthritis 
involving mainly the medial and patellofemoral compartments.  
The diagnosis was right knee osteoarthritis.  This diagnosis 
was confirmed on VA examination reports dated in March 2004 
and April 2005.

The record does not show any medical evidence of a 
relationship between the present right knee disability and 
service.  While the Veteran reported that he injured his 
right knee in service, service treatment records are negative 
and at discharge from service, clinical evaluation of the 
lower extremities was normal.  It was not until 2000, which 
is approximately 55 years after the date of the reported 
injury in 1945 that a right knee disability was shown.  As 
there is no evidence of degenerative arthritis in the right 
knee within one year of discharge from service, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no medical 
evidence of continuity of symptomatology of a right knee 
disability from service or during the 55 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Although the Veteran has argued that his current right knee 
condition is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the Veteran's current right knee condition 
and his service.  

The preponderance of the evidence is against the service 
connection claim for a right knee condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Head condition including headaches

The Veteran seeks service connection for a head condition to 
include headaches due to an in-service motor vehicle accident 
in service.  He already is service-connected for 
psychoneurosis and residual head scar from this injury; so 
these disabilities will not be addressed.

Service treatment records show the Veteran suffered a brain 
concussion and laceration over the back of the head as a 
result of a motor vehicle accident in service in October 
1951.  He was unconscious for approximately two hours.  His 
recovery was reportedly uneventful.  At discharge from 
service in July 1952, clinical evaluation of the head was 
normal other than a 6-cm scar across the occipital scalp.

One year after service, a July 1953 VA neurological 
evaluation shows complaints of headaches.  The Veteran 
indicated that ever since his auto accident two years prior 
his head had been very tender in the back.  He also had 
frequent headaches and found himself getting dizzy at times.  
On neurological evaluation, there was a 3-inch transverse 
scar across the occipital skull, which was well-healed with 
no underlying bony deformity.  He winced in pain when any 
pressure was applied over the scar.  An x-ray examination 
report of the skull showed the skull was of normal size and 
contour and the calvaria was intact.  There was no evidence 
of old or recent fracture or dislocation.  The sella turcica 
was normal in size and contour and the clinoids were intact.  
There was no abnormality seen.

A March 2005 VA examination report shows the Veteran's mental 
status examination was normal.  Cranial nerves II through XII 
were all intact.  

A December 2007 MRI of the brain was unremarkable accept for 
some nonspecific white matter changes.

In July 2008, a VA neurological evaluation shows the Veteran 
had been complaining of headaches mostly located in the 
occipital region for the last several years.  Usually they 
were occipital/cervical type headaches and were mostly a 
combination of throbbing and nonthrobbing (dull, aching, 
pressure-like sensation), which could last from 20 to 30 
minutes to one hour.  The Veteran took some muscle relaxants 
and pain medication, which alleviated the symptoms.  He got 
these headaches on average two to three times per week.  The 
headaches were not associated with nausea, vomiting, 
photophobia, or phonophobia; there were no visual symptoms.  
On neurological evaluation, the Veteran's head was 
normocephalic, atraumatic; and there was no temporal artery 
tenderness.  The diagnosis was migraine and tension 
headaches.  The examiner commented that the Veteran mostly 
had tension headaches but had some migraine component mixed 
in from time to time.  The headaches were moderate in 
severity and recurrent from time to time.  When the Veteran 
got recurrent headaches he usually took his routine pain 
medications and rested in a quiet dark room, which could 
alleviate the headache.  Then he could continue his daily 
activities and routine.  The headaches were not that severe 
or prostrating in nature at that time.  The Veteran's MRI 
scan of the brain and magnetic resonance angiography (MRA) 
scan were both basically unremarkable.  The examiner noted 
that the claims file was available and completely reviewed.  
 
The same VA physician provided an opinion in November 2008 
that the migraine and tension headaches were not mentioned or 
diagnosed in service treatment records in the claims file.  
The physician noted that the Veteran sustained a head injury 
in 1951 and, although he claimed that he started to get 
headaches since then, it is not well-documented in service.  
The Veteran had a few headaches in service, which were not 
the same headaches the Veteran had now; so it was less likely 
as not that the Veteran's current migraine and tension 
headaches were related to service-connected head injury 
sustained in 1951 in service.

The record shows an in-service head injury and, one year 
after service in 1953, complaints of pain over the scar site, 
headaches, and dizziness.  However, there is no medical 
evidence of continuity of symptomatology of headaches since 
1953 until the present diagnosis of tension and migraine 
headache in 2008.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The November 2008 VA physician further found that 
the headaches the Veteran currently suffers from are not 
likely related to the in-service head injury in 1951, as they 
are not the same type of headache.

Although the Veteran has argued that his current headaches 
are related to his head injury in service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between the Veteran's current tension 
and migraine headaches and his service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a head condition including headaches; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  The criteria for a diagnosis of PTSD are 
significantly revised in DSM IV.  In particular, the person's 
response to the stressor is no longer based solely on usual 
experience and response.  Rather, it is geared to the 
specific individual's actual experience and response.

The Veteran testified at an RO hearing that he has PTSD as a 
result of an incident during his service in World War II when 
he was on a ship and was told in secret that a German 
submarine was following them. 

A July 1946 discharge examination report shows no psychiatric 
diagnoses.  The service treatment records for the second 
period of service note that the Veteran was in a motor 
vehicle accident in service in 1951 and sustained a brain 
concussion.  He was reportedly unconscious for two hours.  At 
discharge from service in July 1952, his clinical psychiatric 
evaluation was normal.

Post service records include a May 2006 private PTSD 
diagnostic scale report, which shows a diagnosis of PTSD.  
The psychologist determined that the event that bothered the 
Veteran the most was described as "hit by car from rear 
1951."  The psychologist noted that during the traumatic 
event, he was physically injured; his life was in danger; 
someone else was physically injured; and someone else's life 
was in danger.  The Veteran also reported feeling helpless 
and terrified.  He reported that he had been bothered by his 
symptoms for more than three months, making them chronic and 
had re-experienced the symptoms.  The psychologist determined 
that the level of the Veteran's impairment in functioning was 
severe.

An April 2007 private counseling evaluation notes that the 
Veteran served in World War II as a rifleman and had no 
battle experience.  The report further notes the serious auto 
accident the Veteran was in 1951.  The Veteran reported that 
he was paranoid of people driving behind him since the person 
who hit him was doing 90 mph and hit him from the back.  The 
examiner diagnosed the Veteran with PTSD.

A July 2008 VA examination report shows the Veteran was not 
in direct combat but was part of replacement troops designed 
to fill in for other troops; but the war ended before this 
took place.  His military occupational specialty was infantry 
personnel.  The Veteran's reported stressors were that he was 
stationed on a ship and was informed by a friend onboard 
surreptitiously that a German submarine had been following 
the ship.  He slept on deck to avoid being trapped below for 
about seven nights until finding that the danger had passed.  
This did not result in any trauma, however.  The physical 
injuries resulted from different incidents, the worst of 
which was being rear-ended by a speeding car while in 
service.  Another stressor involved his wife dying in 2006, 
which contributed to his depression.  The examiner diagnosed 
the Veteran with depression secondary to medical problems and 
associated pains and hearing loss.  The examiner indicated 
that he had reviewed the claims folder prior to the 
examination.

The record shows a diagnosis of PTSD from a private 
psychologist based on a motor vehicle accident in service, 
which resulted in a brain concussion and loss of 
consciousness for approximately two hours.  While the 
psychologist did not indicate a review of the Veteran's 
claims file, he accepted the Veteran's reported history as 
true; and as noted, the service treatment records confirm the 
accident.  As previously discussed, the Veteran already is 
service-connected for a psychoneurosis condition related to 
the in-service motor vehicle accident and major depressive 
disorder associated with hearing loss.  Based on the May 2006 
private psychologist's assessment, it seems the Veteran also 
has a superimposed diagnosis of PTSD related to service.  The 
July 2008 VA psychologist notes the Veteran's other reported 
stressor of being afraid that a German submarine would attack 
his ship during World War II in addition to the motor vehicle 
accident in service but only found that the Veteran had a 
diagnosis of depression.  The VA examiner found that the 
Veteran did not have PTSD based on the incident on the ship 
because this event did not result in significant distress.  
The motor vehicle accident in service was not discussed as a 
possible PTSD stressor, however.  

The medical evidence is relatively equally-balanced in terms 
of whether or not the Veteran has a PTSD diagnosis related to 
his service.  While there are two conflicting opinions, 
neither one is shown to be more probative than the other.  
Also, the July 2008 VA examiner did not specifically address 
whether the car accident in service could be a PTSD stressor.  
Resolving all doubt in the Veteran's favor, service 
connection for PTSD is warranted.  See 38 C.F.R. § 3.102.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for a right knee condition and, to 
this extent only, the claim is granted.

Entitlement to service connection for a right knee condition 
is denied.

New and material evidence has not been submitted to reopen a 
service connection claim for a low back condition and the 
claim is not reopened.

Entitlement to service connection for a head condition, to 
include headaches, is denied.

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The Veteran was last examined for hearing loss in July 2008.  
He testified in January 2009 that his hearing loss is worse 
than previously evaluated. 

As the Veteran has testified that his hearing loss disability 
is worse than reflected in 2008, another examination is 
necessary to evaluate the present severity of the bilateral 
hearing loss.  See VAOPGCPREC 11-95 (1995).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1. Send the Veteran a notice letter 
addressing his increased rating claim for 
hearing loss consistent with all relevant 
notice criteria.

2.   Schedule the Veteran for a VA 
audiological examination to address the 
present severity of the Veteran's 
bilateral hearing loss.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


